UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :           01/07/2020
LAWRENCE YOUNG,                                               :
                                             Plaintiff,       :
                                                              :   19 Civ. 8695 (LGS)
                           -against-                          :
                                                              :        ORDER
COLLECTIVE HOTELS AND RETREATS,                               :
INC.,                                                         :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order dated October 7, 2019 (Dkt. 5), required the parties to file a

proposed case management plan and scheduling order and joint letter by January 2, 2020;

        WHEREAS, the parties failed to timely submit the joint letter and proposed case

management plan and scheduling order (Dkt. No. 17);

        WHEREAS, on January 3, 2020, the Court ordered the parties to file the joint letter and

proposed case management plan and scheduling order as soon as possible and no later than

January 6, 2020, at noon (Dkt. No. 17);

        WHEREAS, on January 6, 2020, at 11:51 a.m., Plaintiff’s counsel filed a letter informing

the Court that Defendant’s counsel had consented to adjourning the filing of the joint letter and

proposed case management plan and scheduling order to 5:00 p.m. (Dkt. No. 19);

        WHEREAS, on January 6, 2020, at 5:05 p.m., the parties filed a joint letter and proposed

case management plan and scheduling order. The joint letter failed to include the information

required by this Court’s Order (Dkt. No. 5). It is hereby

        ORDERED that the parties shall file an amended joint status letter as soon as possible

and no later than January 8, 2020, at 10:00 a.m., providing the following information in separate

paragraphs:

        (1) A brief statement of the nature of the case, the principal claims and defenses, and the
      major legal and factual issues that are most important to resolving the case, whether by
      trial, settlement or dispositive motion;

      (2) A brief statement by plaintiff as to the basis of subject matter jurisdiction and venue,
      and a brief statement by each other party as to the presence or absence of subject matter
      jurisdiction and venue. Statements shall include citations to relevant statutes. In addition,
      in cases for which subject matter jurisdiction is founded on diversity of citizenship, the
      parties shall explain the factual basis for such jurisdiction, including (i) in the case of a
      corporation, the principal place of business and place of incorporation, (ii) in the case of a
      partnership, limited liability company or trust, the citizenship of each of the entity's
      members, shareholders, partners and/or trustees. If this information is lengthy, it may be
      included in an Appendix to the letter, not to be included in the page limit;

      (3) A brief description of any (i) motions that any party seeks or intends to file, including
      the principal legal and other grounds in support of and opposition to the motion, (ii)
      pending motions and (iii) other applications that are expected to be made at the status
      conference;

      (4) A brief description of any discovery that has already taken place, and any discovery
      that is likely to be admissible under the Federal Rules of Evidence and material to proof
      of claims and defenses raised in the pleadings. (This is narrower than the general scope of
      discovery stated in Rule 26(b)(1));

      (5) A computation of each category of damages claimed, see Fed. R. Civ. P.
      26(a)(1)(A)(iii);

      (6) A statement describing the status of any settlement discussions and whether the parties
      would like a settlement conference; and

      (7) Any other information that the parties believe may assist this Court in resolving the
      action.

Dated: January 7, 2020
       New York, New York




                                                2
